 
EXHIBIT 10.1

SOURCEFORGE, INC.


EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into by and
between Scott L. Kauffman (“Executive”) and SourceForge, Inc. (the “Company”),
effective as of December 3, 2008 (the “Effective Date”).


1. Duties and Scope of Employment.


(a) Position and Duties.


(i) For the period beginning as of the Effective Date and ending on January 4,
2009, Executive will be employed by the Company on a part-time basis, engaging
in activities related to his transition into the position of President and Chief
Executive Officer and reporting to the Company's Board of Directors (the
"Board").  During such period of part-time employment, which is referred to
herein as the "Transition Term," Executive shall be permitted to balance his
attention to Company matters with his prior business commitments.


(ii) Beginning on January 5, 2009 (the “Full-Time Start Date”), Executive will
serve as President and Chief Executive Officer of the Company. Executive will
render such business and professional services in the performance of Executive’s
duties, consistent with Executive’s position within the Company, as will
reasonably be assigned by the Board. The Board may modify Executive’s job title
and duties as it deems necessary and appropriate in light of the Company’s needs
and interests from time to time. The period of Executive’s full-time employment
under this Agreement commencing on the Full-Time Start Date is referred to
herein as the “Employment Term.”


(b) Board Membership. During the Employment Term, Executive will serve as a
member of the Board, subject to any required Board and/or stockholder approval.
Upon termination of the Employment Term, Executive shall resign from the Board.


(c) Obligations. During the Transition Term, Executive will be only obligated to
perform services to the Company on a part-time basis. During the Employment
Term, Executive will perform Executive’s duties faithfully and to the best of
Executive’s ability and will devote Executive’s full business efforts and time
to the Company. For the duration of the Employment Term, Executive agrees not to
actively engage in any other employment, occupation or consulting activity for
any direct or indirect remuneration without the prior approval of the Board.
Notwithstanding the foregoing, Executive may continue to serve as an outside
corporate board member for those four (4) companies listed on Schedule A, so
long as such service does not interfere with Executive’s performance of his
responsibilities and duties to the Company. Further, Executive agrees in good
faith to reduce his board memberships over time to no more than two (2) board
memberships as the opportunity arises.
 

--------------------------------------------------------------------------------


 
2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will be at-will, as defined under applicable law. If
Executive’s employment terminates for any reason, including (without limitation)
any termination prior to or following a Change of Control, Executive will not be
entitled to any acceleration of Award vesting or severance pay based on
termination of employment other than as provided by this Agreement. If Executive
should resign his employment, the Company requests, as a courtesy, that
Executive provides at least thirty (30) day advance notice to the Board.


3. Compensation.


(a) Base Salary. For the Transition Term, the Company will pay Executive a
one-time payment equal to $10,000 as compensation for Executive’s services. Such
payment will be paid on the first payroll date to occur following the
commencement of the Employment Term in January 2009. During the Employment Term,
the Company will pay Executive an annual salary of not less than $400,000 as
compensation for Executive’s services (the “Base Salary”). The Base Salary will
be paid in accordance with the Company’s normal payroll practices and be subject
to the usual, required withholdings. Executive’s salary will be subject to
review and adjustments will be made based upon the Company’s normal performance
review practices.


(b) Target Bonus. Executive will be eligible to receive an annual target bonus
of seventy-five percent (75%) of, with a maximum annual target bonus of up to
one hundred fifty percent (150%) of, Executive’s Base Salary, less applicable
withholdings, upon achievement of performance objectives to be determined by the
Compensation Committee of the Board in its sole discretion (the “Target Bonus”).
Executive’s Target Bonus will be subject to the terms of the Company’s Named
Executive Officer Bonus Policy and Plan (the “Bonus Plan”). Currently, pursuant
to the Bonus Plan the Target Bonus will be paid quarterly based on achievement
of quarterly performance objectives with payment made within sixty (60) days
after the end of each fiscal quarter. The Company may, in its discretion, modify
the Bonus Plan to, without limitation, make bonus payments annually to
participants, in which case Executive’s Target Bonus will also then be paid
annually. In no event, however, shall the Target Bonus, or any portion thereof,
be paid after the later of (i) March 15 following the calendar year in which
such Target Bonus is earned or (ii) the 15th day of the 3rd month following the
close of the Company’s fiscal year in which such Target Bonus is earned. On the
six (6) month anniversary of the Full-Time Start Date, Executive will receive
the pro-rata portion of the Target Bonus at seventy-five percent (75%) of
Executive’s Base Salary, which is equal to $150,000, subject to Executive’s
continued employment with the Company through such date.


(c) Equity.


(i) At the meeting of the Board on December 3, 2008, it will be recommended to
the Board that Executive be granted a stock option to purchase 2,250,000 shares
of the Company’s Common Stock (the “Option”) at the fair market value of the
Company’s Common Stock on the date of grant (i.e., December 3, 2008). Subject to
the accelerated vesting provisions set forth herein below in Section 7, the
Option will vest as to 25% of the shares subject to the Option one (1) year
after the Effective Date, and as to 1/48th of the shares subject to the Option
monthly thereafter on the same day of the month as the Effective Date (and if
there is no corresponding day, the last day of the month), so that the Option
will be fully vested and exercisable on the four (4) year anniversary of the
Effective Date, subject to Executive continuing to be a service provider to the
Company, as defined in the Company’s 2007 Equity Incentive Plan (the “Equity
Plan”) through the relevant vesting dates. The Option will be subject to the
terms, definitions and provisions of the Equity Plan and the stock option
agreement by and between Executive and the Company (the “Option Agreement”),
both of which documents are incorporated herein by reference
 
-2-

--------------------------------------------------------------------------------


 
(ii) Executive will be eligible to receive awards of stock options, restricted
stock, restricted stock units, stock appreciation rights, performance units and
performance shares or other equity awards (“Awards”) pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or the
Compensation Committee will determine in its discretion whether Executive will
be granted any such Awards and the terms of any such Award in accordance with
the terms of any applicable plan or arrangement that may be in effect from time
to time.


4. Employee Benefits. Executive will be entitled to participate in the employee
benefit plans currently and hereafter maintained by the Company of general
applicability to other senior executives of the Company. The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.


5. Vacation. Executive will be entitled to three (3) weeks (15 working days) of
paid time off (“PTO”) annually, in accordance with the Company’s PTO policy,
with the timing and duration of specific vacations mutually and reasonably
agreed to by the parties hereto. Upon Executive’s termination of employment,
Executive will be entitled to receive Executive’s accrued but unpaid vacation
through the date of Executive’s termination.


6. Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.


7. Severance Benefits.


(a) Termination for other than Cause, Death or Disability Prior to a Change of
Control or after Twelve Months Following a Change of Control. During the
Employment Term, if prior to a Change of Control or after twelve (12) months
following a Change of Control, the Company (or any parent or subsidiary or
successor of the Company) terminates Executive’s employment other than for
Cause, death or Disability, then, subject to Section 7(c) below, Executive will
receive the following severance from the Company:


(i) Severance Payment. Executive will receive: (A) a lump-sum severance payment
in an amount equal to twelve (12) months of his Base Salary (as in effect
immediately prior to Executive’s termination), and (B) a lump-sum amount equal
to the pro-rata portion of Executive’s Target Bonus at seventy-five percent
(75%) of Executive’s Base Salary for the period beginning on the first day of
the Target Bonus period for the quarter or year, as applicable, in which
Executive’s employment is terminated and ending on the date of Executive’s
termination. Executive will receive the foregoing amounts, less applicable
withholdings, not later than five (5) business days after the effective date of
the Release (as defined in Section 7(c) below).
 
-3-

--------------------------------------------------------------------------------


 
(ii) Accelerated Vesting. The unvested portion of the Option that would normally
vest over the following twelve (12) months from the date of Executive’s
termination will immediately vest prior to Executive’s termination and become
exercisable. The Option will remain exercisable, to the extent applicable,
following the date of termination for the period prescribed in the Equity Plan
and Option Agreement.


(iii) Continued Employee Benefits. Executive will receive Company-paid coverage
for the cost of continuation coverage for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans until the earlier of (A) a period
of twelve (12) months from the date of Executive’s termination of employment
with the Company, or (B) the date upon which Executive and/or Executive’s
eligible dependents becomes covered under similar plans.
 
(b) Termination for other than Cause, Death or Disability or Resignation for
Good Reason Within Twelve Months Following a Change of Control. During the
Employment Term, if within twelve (12) months following a Change of Control, (i)
the Company (or any parent or subsidiary or successor of the Company) terminates
Executive’s employment other than for Cause, death or Disability, or (ii) upon
Executive’s resignation with the Company (or any parent or subsidiary or
successor of the Company) for Good Reason, then, subject to Section 7(c) below,
Executive will receive the following severance from the Company:


(i) Severance Payment. Executive will receive: (A) a lump-sum severance payment
in an amount equal to twelve (12) months of his Base Salary (as in effect
immediately prior to Executive’s termination), and (B) a lump-sum amount equal
to Executive’s Target Bonus for one (1) year equal to seventy-five percent (75%)
of Executive’s Base Salary. Executive will receive the foregoing amounts, less
applicable withholdings, not later than five (5) business days after the
effective date of the Release.


(ii) Accelerated Vesting. The unvested portion of the Option that would normally
vest over the following eighteen (18) months from the date of Executive’s
termination will immediately vest prior to Executive’s termination and become
exercisable. The Option will remain exercisable, to the extent applicable,
following the date of termination for the period prescribed in the Equity Plan
and Option Agreement.


(iii) Continued Employee Benefits. Executive will receive Company-paid coverage
for the cost of continuation coverage for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans until the earlier of (A) a period
of twelve (12) months from the date of Executive’s termination of employment
with the Company, or (B) the date upon which Executive and/or Executive’s
eligible dependents becomes covered under similar plans.


(c) Separation and Release of Claims Agreement. The receipt of any severance
payments or benefits pursuant to this Agreement is subject to the Executive
signing and not revoking a separation and release of claims agreement in a form
reasonably acceptable to the Company (the “Release”), which must become
effective no later than the 60th day following the Executive’s termination of
employment (the “Release Deadline”), and if not, the Executive will forfeit any
right to severance payments or benefits under this Agreement. To become
effective, the Release must be executed by the Executive and any revocation
periods (as required by statute, regulation, or otherwise) must have expired
without the Executive having revoked the Release. In addition, no severance
payments or benefits will be paid or provided until the Release actually becomes
effective.   
 
-4-

--------------------------------------------------------------------------------


 
(d) Death Benefits. If Executive should die before all amounts due under this
Agreement have been paid, such unpaid amounts will be paid in a lump sum payment
(less any withholding taxes) to Executive’s designated beneficiary, if living,
or otherwise to the personal representative of Executive’s estate.


(e) Voluntary Resignation; Termination due to Death or Disability. If
Executive’s employment with the Company (or any parent or subsidiary or
successor of the Company) terminates voluntarily by Executive (except upon Good
Reason following a Change of Control), or due to Executive’s death or
Disability, then (i) all vesting will terminate immediately with respect to
Executive’s outstanding Awards, (ii) all payments of compensation by the Company
to Executive hereunder will terminate immediately (except as to amounts already
earned through the date of termination), and (iii) Executive will not be
entitled to receive severance or other benefits except for those benefits (if
any) which do not concern acceleration of Award vesting or severance pay based
on termination of employment as may then be established under other Company
policies or programs, if any.


(f) Termination for Cause. If Executive’s employment with the Company terminates
for Cause by the Company (or any parent or subsidiary or successor of the
Company), then (i) all vesting will terminate as of the termination date with
respect to Executive’s outstanding Awards, and (ii) all payments of compensation
by the Company to Executive hereunder will terminate immediately as of the date
thereof (except as to amounts already earned as of the date Executive receives
written notification of Executive’s termination for Cause).


(g)  Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 7 are intended to be and are exclusive and in lieu of
any other rights or remedies to which Executive or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement.
Executive will be entitled to no severance or other benefits upon termination of
employment with respect to acceleration of Award vesting or severance pay other
than those benefits expressly set forth in this Section 7.


(h) Section 409A.  


(i) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any other official guidance
promulgated thereunder (“Section 409A”), at the time of Executive’s termination,
then, if required, the severance and benefits payable to Executive pursuant to
this Agreement (other than due to death), if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which are otherwise due to Executive on or within the six (6) month period
following Executive’s termination will accrue during such six (6) month period
and will become payable in a lump sum payment on the date six (6) months and one
(1) day following the date of Executive’s termination of employment or the date
of Executive’s death, if earlier. All subsequent Deferred Compensation
Separation Benefits, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
-5-

--------------------------------------------------------------------------------


 
(ii) Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.


(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Compensation
Separation Benefits for purposes of clause (i) above.


(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Executive and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


8. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 8, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits will be either:



(a)
delivered in full, or




(b)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to the excise tax under Section 4999 of the
Code,



whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in the
severance and other benefits constituting “parachute payments” is necessary so
that no portion of such severance benefits is subject to the excise tax under
Section 4999 of the Code, the reduction shall occur in the following order
unless the Company determines in writing a different order: (1) reduction of the
severance payments under Sections 7(a)(i) or 7(b)(i); (2) cancellation of
accelerated vesting of Awards; and (3) reduction of continued employee benefits.
In the event that acceleration of vesting of Award compensation is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant of Executive’s Awards.
 
-6-

--------------------------------------------------------------------------------


 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 8 will be made in writing by an independent firm
immediately prior to Change of Control (the “Firm”), whose determination will be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 8, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section. The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 8.


9. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:


(a) Benefit Plans. For purposes of this Agreement, “Benefit Plans” means plans,
policies or arrangements that the Company sponsors (or participates in) and that
immediately prior to Executive’s termination of employment provide Executive
and/or Executive’s eligible dependents with group health benefits (i.e.,
medical, dental and vision benefits). Benefit Plans do not include any other
type of benefit (including, but not by way of limitation, disability, life
insurance or retirement benefits). A requirement that the Company provide
Executive and Executive’s eligible dependents with coverage under the Benefit
Plans will not be satisfied unless the coverage is no less favorable than that
provided to senior executives of the Company at any applicable time during the
period Executive is entitled to receive severance pursuant to Section 7. The
Company may, at its option, satisfy any requirement that the Company provide
coverage under any Benefit Plan by (i) reimbursing Executive’s premiums under
Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) after Executive has properly elected continuation coverage under COBRA
(in which case Executive will be solely responsible for electing such coverage
for Executive’s eligible dependents), or (ii) providing coverage under a
separate plan or plans providing coverage that is sufficient to provide
Executive and Executive’s eligible dependents with equivalent coverage that is
reasonably available to Executive and/or Executive’s eligible dependents.


(b) Cause. “Cause” is defined as a determination by the Company of any of the
following: (i) any act of personal dishonesty involving Executive that is
material to Executive’s responsibilities as an employee of the Company; (ii)
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony;
(iii) a willful act by Executive which constitutes gross misconduct and which is
injurious to the Company; or (iv) violations by Executive of Executive’s
obligations as an employee of the Company which are demonstrably material,
willful and deliberate on Executive’s part and are not discontinued within
thirty (30) days after there has been delivered to Executive a written demand
for performance from the Company which describes the basis for the Company's
belief that Executive has not substantially performed Executive’s duties (unless
such violation by its nature cannot be cured, in which case notice and an
opportunity to cure shall not be required).
 
-7-

--------------------------------------------------------------------------------


 
(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:


(i) the acquisition by any one person, or more than one person acting as a group
(for these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company),
(“Person”) that or is or becomes the owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding securities (the
“Voting Securities”); provided, however, that for purposes of this subsection
(i), the acquisition of additional securities by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
securities of the Company shall not be considered a Change of Control; or


(ii) a change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total fair market
value of all of the assets of the Company immediately prior to such acquisition
or related series of acquisitions; provided, however, that for purposes of this
Section 9(c)(ii) the following shall not constitute a change in the ownership of
a substantial portion of the Company’s assets: (1) a transfer to an entity that
is controlled by the Company’s shareholders immediately after the transfer; or
(2) a transfer of assets by the Company to: (A) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s securities; (B) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the Company;
(C) a Person, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the Company; or
(D) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in subsection
(C). For purposes of this Section 9(c)(ii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.


Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; or (iii) it does not
constitute a change in control event under Treasury Regulation 1.409A-3(i)(5)(v)
or (vii).


(d) Disability. “Disability” will mean that Executive has been unable to perform
Executive’s Company duties as the result of Executive’s incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative (such Agreement as to acceptability not to be
unreasonably withheld). Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate Executive’s employment. In the event that Executive
resumes the performance of substantially all of Executive’s duties hereunder
before the termination of Executive’s employment becomes effective, the notice
of intent to terminate will automatically be deemed to have been revoked.
 
-8-

--------------------------------------------------------------------------------


 
(e) Good Reason. “Good Reason” means Executive’s resignation within thirty (30)
days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following events without
Executive’s consent: (i) the assignment to Executive of any duties or the
reduction of Executive’s duties, either of which results in a material
diminution in Executive’s authority, duties or responsibilities with the Company
in effect immediately prior to such assignment or reduction, or the removal of
Executive from such position and responsibilities, unless Executive is provided
with comparable authority, duties or responsibilities; provided, however, it
being understood that a new position within a larger combined company does not
constitute “Good Reason” if it is in the same area of operations and involves
similar scope of management responsibility notwithstanding that Executive may
not retain as senior a position overall within the larger combined company as
Executive’s prior position; (ii) a material reduction of Executive’s Base
Salary; (iii) a material change in the geographic location at which Executive
must perform services (for purposes of this Agreement, the relocation of
Executive to a facility or a location less than fifty (50) miles from
Executive’s then-present location shall not be considered a material change in
geographic location); or (iv) any material breach by the Company of any material
provision of this Agreement or any agreement in connection with any Award.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice.


(f) Section 409A Limit. For purposes of this Agreement, “Section 409A Limit”
means the lesser of two (2) times: (i) Executive’s annualized compensation based
upon the annual rate of pay paid to Executive during the Company’s taxable year
preceding the Company’s taxable year of Executive’s termination of employment as
determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive’s employment is
terminated.


10. Successors.


(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 10(a) or which
becomes bound by the terms of this Agreement by operation of law. The failure of
the Company to obtain the assumption of this Agreement by any successor will
constitute a material breach of a material part of this Agreement.
 
-9-

--------------------------------------------------------------------------------


 
(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.


11. Notice.


(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to Executive at the home address which Executive most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its Secretary.


(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation by Executive
will be communicated by a notice of termination to the other party hereto given
in accordance with Section 11(a) of this Agreement. Such notice will indicate
the specific termination provision in this Agreement relied upon, will set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date consistent with any applicable cure period as set forth in Section 9(b) or
9(e) above or, if not applicable, not more than thirty (30) days after the
giving of such notice. The failure by Executive to include in the notice any
fact or circumstance which contributes to a showing of Good Reason will not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing Executive’s rights hereunder.


12.  Arbitration.
 
(a) Arbitration. In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. The Federal Arbitration Act shall also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.


(b) Dispute Resolution. Disputes that Executive agrees to arbitrate, and thereby
agrees to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.
 
-10-

--------------------------------------------------------------------------------


 
(c) Procedure. Executive agrees that any arbitration will be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing. The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys’ fees
and costs to the prevailing party, except as prohibited by law. The Company will
pay for any administrative or hearing fees charged by the administrator or JAMS,
and all arbitrator’s fees, except that Executive shall pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law. Executive agrees that the arbitrator shall
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator shall apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of law.
To the extent that the JAMS Rules conflict with California law, California law
shall take precedence. The decision of the arbitrator shall be in writing. Any
arbitration under this Agreement shall be conducted in Santa Clara County,
California.


(d) Remedy. Except as provided by the Act, arbitration shall be the sole,
exclusive, and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided by the Act and this Agreement, neither Executive
nor the Company will be permitted to pursue court action regarding claims that
are subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.


(e) Administrative Relief. Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. However, Executive may not
pursue court action regarding any such claim, except as permitted by law.


(f) Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.
 
-11-

--------------------------------------------------------------------------------


 
13. Confidential Information. Executive agrees to enter into the Company’s
standard At-Will Employment, Confidential Information, Invention and Assignment
Agreement (the “Confidential Information Agreement”) upon commencing employment
hereunder.
 
14. Representation re Former Employers. Executive represents and warrants that,
to the best of his knowledge and good faith assessment (i) acceptance of the
terms of this employment agreement and the fulfillment of its terms will not
constitute a breach of, default under, or conflict with any agreement or other
instrument to which Executive is a party or to which Executive is bound; and
(ii) no agreement or other instrument exists to which Executive is a party or to
which Executive is bound that will prevent, impair, or otherwise interfere with
Executive being employed by the Company or performing the duties of his position
as set forth herein. Executive further agrees not to bring any third-party
confidential information to the Company, including that of any former employer,
and that he will not in any way utilize any such information in performing his
duties for the Company.


15. Miscellaneous Provisions.


(a) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.


(b) Amendment. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive) that is expressly designated as an amendment to this Agreement.


(c) Waiver. No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.


(d) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.


(e) Entire Agreement. This Agreement, together with the Equity Plan, Option
Agreement and the Confidential Information Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including the outline of major terms of employment, dated November 10, 2008.
This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.


(f) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).
 
-12-

--------------------------------------------------------------------------------


 
(g) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.


(h) Withholding. All payments made pursuant to this Agreement will be subject to
all applicable withholdings, including all applicable income and employment
taxes, as determined in the Company’s reasonable judgment.


(i) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.


IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.




COMPANY
SOURCEFORGE, INC.
       
By:
//s// Robert M. Neumeister, Jr.
       
Title:
Chairman of the Board of Directors
                 
EXECUTIVE
By:
//s// Scott L. Kauffman
       
Title:
Individual

 
-13-

--------------------------------------------------------------------------------


 
Schedule A


Executive presently serves as a member of the board of directors of the
following companies:


Coremetrics, Inc.


MDC Partners, Inc.


PopTok Ltd.


Zango, Inc.


-14-

--------------------------------------------------------------------------------

